Case 4:19-cv-00507-ALM Document 80-3 Filed 04/27/20 Page 1 of 8 PageID #: 1191




                           EXHIBIT 3
        Case 4:19-cv-00507-ALM Document 80-3 Filed 04/27/20 Page 2 of 8 PageID #: 1192


Leito IV, James V.

From:                              Andrew Williamson <awilliamson@piercebainbridge.com>
Sent:                              Tuesday, April 14, 2020 4:49 PM
To:                                Farrell, Thomas M.; Swartzendruber, Michael
Cc:                                Fagelman, Jason; Leito IV, James V.; Young, Geraldine W.; Tarpley, Philip; Andrew Lorin;
                                   Michael Pomerantz; Andrew Wolinsky; Defunct; Brian Dunne;
                                   ederieux@capshawlaw.com; Heidi Peterson; Schmalzbach, Brian D.; Hatch, Benjamin L.;
                                   clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman; Yavar
                                   Bathaee
Subject:                           RE: Earl v. Boeing et al, Case No. 19-cv-507 (E.D. Tex.) - Correspondence
Attachments:                       RE: Earl v. Boeing et al, Case No. 19-cv-507 (E.D. Tex.) - Correspondence


Michael and Tom:

I disagree with your respective position that you are entitled to all of the information that you seek (per Michael’s
attached email) or that (per Tom’s email below), with competent lead counsel remaining on his case, the motion is
somehow transformed into something more than a simple motion to withdraw.

We are obviously at an impasse as to this motion to withdraw, which you both apparently view as a complex motion,
when at bottom it is a borderline administrative motion. As I noted in my prior emails, all counsel except for those at
Bathaee Dunne (i.e. Brian Dunne and Yavar Bathaee) and those at Capshaw DeRieux (i.e. Elizabeth DeRiuex) will be
withdrawing. This means that other than those folks at those two firms, all other counsel currently of record for
plaintiffs, including myself, are withdrawing. These are the only facts you need to determine whether you consent. I
offered to meet and confer by phone and even called and left a voicemail with Michael earlier today. That call was never
returned.

I will note that that parties conferred via email but that I was not able to obtain your consent. I am putting the motion
together now. Should you choose to reconsider your respective positions in the next few minutes, please feel free to
give me a call, or in Michael’s case, return my call. Thanks.


Andrew M. Williamson, Of Counsel
Pierce Bainbridge Beck Price & Hecht LLP

601 Pennsylvania Avenue NW, South Tower, Suite 700
Washington, DC 20004
O: (202) 839‐3531 E: awilliamson@piercebainbridge.com
Admitted in Maryland, Virginia, West Virginia, and the District of Columbia

Boston | Cleveland | Los Angeles | New York | Washington, D.C.




‐‐‐‐
This message, including attachments, is confidential and may contain information protected by the attorney‐client
privilege or work product doctrine. If you are not the addressee, any disclosure, copying, distribution, or use of the
contents of this message is prohibited. If you have received this email in error, please destroy it and notify me
immediately.
                                                              1
       Case 4:19-cv-00507-ALM Document 80-3 Filed 04/27/20 Page 3 of 8 PageID #: 1193


From: Farrell, Thomas M.
Sent: Tuesday, April 14, 2020 5:34 PM
To: Andrew Williamson ; Swartzendruber, Michael
Cc: Fagelman, Jason ; Leito IV, James V. ; Young, Geraldine W. ; Tarpley, Philip ; Andrew Lorin ; Michael Pomerantz ;
Andrew Wolinsky ; Defunct ; Brian Dunne ; ederieux@capshawlaw.com; Heidi Peterson ; Schmalzbach, Brian D. ; Hatch,
Benjamin L. ; clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman ; Yavar Bathaee
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

In the unique circumstances of this case, a motion to withdraw from representing a putative nationwide class is by
definition not straightforward. Before consenting, Boeing at a minimum would need to see your motion and proposed
order and might thereafter have additional questions. If you file your motion tonight, without going through that
process, you will be in violation of the meet‐and‐confer requirements of the local rules.



From: Andrew Williamson <awilliamson@piercebainbridge.com>
Sent: Tuesday, April 14, 2020 3:08 PM
To: Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Swartzendruber, Michael
<michael.swartzendruber@nortonrosefulbright.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Wolinsky <awolinsky@piercebainbridge.com>; Defunct
<defunct@piercebainbridge.com>; Brian Dunne <bdunne@bathaeedunne.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Schmalzbach, Brian D. <BSchmalzbach@mcguirewoods.com>; Hatch,
Benjamin L. <BHatch@mcguirewoods.com>; clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward
Grauman <egrauman@bathaeedunne.com>; Yavar Bathaee <yavar@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

**EXTERNAL EMAIL; use caution with links and attachments**
Michael and Tom:

This is a straight forward motion to withdraw counsel—and obviously Bathaee Dunne will continue as lead counsel for
plaintiffs, and Capshaw DeRieux will continue as local counsel. Either you consent or you do not. We just need to know
for purposes of the certificate of conference.

We intend to file this evening. Please let us know your position by 6 p.m. Eastern. If we do not have an answer from you
prior to filing, we will note in the certificate of conference that we attempted to obtain consent, but were not able to do
so prior to filing. Thanks.


Andrew M. Williamson, Of Counsel
Pierce Bainbridge Beck Price & Hecht LLP

601 Pennsylvania Avenue NW, South Tower, Suite 700
Washington, DC 20004
O: (202) 839‐3531 E: awilliamson@piercebainbridge.com
Admitted in Maryland, Virginia, West Virginia, and the District of Columbia

Boston | Cleveland | Los Angeles | New York | Washington, D.C.


                                                             2
       Case 4:19-cv-00507-ALM Document 80-3 Filed 04/27/20 Page 4 of 8 PageID #: 1194




‐‐‐‐
This message, including attachments, is confidential and may contain information protected by the attorney‐client
privilege or work product doctrine. If you are not the addressee, any disclosure, copying, distribution, or use of the
contents of this message is prohibited. If you have received this email in error, please destroy it and notify me
immediately.

From: Farrell, Thomas M. <TFarrell@mcguirewoods.com>
Sent: Tuesday, April 14, 2020 4:04 PM
To: Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>; Andrew Williamson
<awilliamson@piercebainbridge.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Wolinsky <awolinsky@piercebainbridge.com>; Defunct
<defunct@piercebainbridge.com>; Brian Dunne <bdunne@bathaeedunne.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Schmalzbach, Brian D. <BSchmalzbach@mcguirewoods.com>; Hatch,
Benjamin L. <BHatch@mcguirewoods.com>; clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward
Grauman <egrauman@bathaeedunne.com>; Yavar Bathaee <yavar@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

Boeing is in the same boat. We too will circle back tomorrow.

From: Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>
Sent: Tuesday, April 14, 2020 3:01 PM
To: Andrew Williamson <awilliamson@piercebainbridge.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Wolinsky <awolinsky@piercebainbridge.com>; Defunct
<defunct@piercebainbridge.com>; Brian Dunne <bdunne@bathaeedunne.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Schmalzbach, Brian D.
<BSchmalzbach@mcguirewoods.com>; Hatch, Benjamin L. <BHatch@mcguirewoods.com>;
clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman <egrauman@bathaeedunne.com>;
Yavar Bathaee <yavar@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

**EXTERNAL EMAIL; use caution with links and attachments**
Hi Andrew, I have your email below. We will circle back tomorrow. Thanks,

MAS

Michael A. Swartzendruber | Head of Dispute Resolution and Litigation, Dallas Office
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600, Dallas, Texas 75201‐7932, United States
Tel +1 214 855 8067 | Fax +1 214 855 8200
michael.swartzendruber@nortonrosefulbright.com

NORTON ROSE FULBRIGHT
                                                              3
       Case 4:19-cv-00507-ALM Document 80-3 Filed 04/27/20 Page 5 of 8 PageID #: 1195

Law around the world
nortonrosefulbright.com
From: Andrew Williamson [mailto:awilliamson@piercebainbridge.com]
Sent: Monday, April 13, 2020 11:02 PM
To: Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Wolinsky <awolinsky@piercebainbridge.com>; Defunct
<defunct@piercebainbridge.com>; Brian Dunne <bdunne@bathaeedunne.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Schmalzbach, Brian D.
<BSchmalzbach@mcguirewoods.com>; Hatch, Benjamin L. <BHatch@mcguirewoods.com>;
clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman <egrauman@bathaeedunne.com>;
Yavar Bathaee <yavar@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence
Importance: High

Michael,

Pierce Bainbridge will be withdrawing its appearance from this case with in the next couple of days, and the related PB
attorneys, including Mike Pomerantz, Andrew Wolinsky, and myself (or any other PB attorneys remaining on the
docket), will also have those appearances, or PHV appearances, withdrawn.

Will Defendants consent to this withdrawal?

In addition, Southwest can expect Pierce Bainbridge’s response to the letter that your associate, Philip Tarpley, sent on
your behalf on April 8th, prior to Pierce Bainbridge’s withdrawal from this matter.

Thanks.

Andrew M. Williamson, Of Counsel
Pierce Bainbridge Beck Price & Hecht LLP

601 Pennsylvania Avenue NW, South Tower, Suite 700
Washington, DC 20004
O: (202) 839‐3531 E: awilliamson@piercebainbridge.com
Admitted in Maryland, Virginia, West Virginia, and the District of Columbia

Boston | Cleveland | Los Angeles | New York | Washington, D.C.




‐‐‐‐
This message, including attachments, is confidential and may contain information protected by the attorney‐client
privilege or work product doctrine. If you are not the addressee, any disclosure, copying, distribution, or use of the
contents of this message is prohibited. If you have received this email in error, please destroy it and notify me
immediately.

From: Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>
Sent: Monday, April 13, 2020 11:03 PM
                                                              4
        Case 4:19-cv-00507-ALM Document 80-3 Filed 04/27/20 Page 6 of 8 PageID #: 1196
To: Brian Dunne <bdunne@bathaeedunne.com>; Yavar Bathaee <yavar@bathaeedunne.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Williamson <awilliamson@piercebainbridge.com>; Andrew Wolinsky
<awolinsky@piercebainbridge.com>; Defunct <defunct@piercebainbridge.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Schmalzbach, Brian D.
<BSchmalzbach@mcguirewoods.com>; Hatch, Benjamin L. <BHatch@mcguirewoods.com>;
clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman <egrauman@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

Counsel for Plaintiffs,

Please let us know where Michael Pomerantz and Andrew Wolinsky are. Although I just now used their email addresses
from Brian’s April 11 email below (showing both of those attorneys as still at Pierce Bainbridge), my emails to both
bounced back as undeliverable (as did Melissa Giger’s). If these attorneys of record are no longer at Pierce Bainbridge,
we need their correct firm and contact information to communicate with them; if they remain at Pierce, we still need
correct contact information for all of them. Please send us this information, and please also copy us on your emails
forwarding my email and April 13 letter to them. Thank you for your assistance in this regard.

MAS

Michael A. Swartzendruber | Head of Dispute Resolution and Litigation, Dallas Office
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600, Dallas, Texas 75201‐7932, United States
Tel +1 214 855 8067 | Fax +1 214 855 8200
michael.swartzendruber@nortonrosefulbright.com

NORTON ROSE FULBRIGHT

Law around the world
nortonrosefulbright.com
From: Swartzendruber, Michael
Sent: Monday, April 13, 2020 9:48 PM
To: 'Brian Dunne' <bdunne@bathaeedunne.com>; 'Yavar Bathaee' <yavar@bathaeedunne.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Williamson <awilliamson@piercebainbridge.com>; Andrew Wolinsky
<awolinsky@piercebainbridge.com>; Melissa Giger <mgiger@piercebainbridge.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Schmalzbach, Brian D.
<BSchmalzbach@mcguirewoods.com>; Hatch, Benjamin L. <BHatch@mcguirewoods.com>;
clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman <egrauman@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

Counsel, Please see the attached response to the April 11 letter referenced in your email below.

Best,

MAS



                                                            5
        Case 4:19-cv-00507-ALM Document 80-3 Filed 04/27/20 Page 7 of 8 PageID #: 1197
Michael A. Swartzendruber | Head of Dispute Resolution and Litigation, Dallas Office
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600, Dallas, Texas 75201‐7932, United States
Tel +1 214 855 8067 | Fax +1 214 855 8200
michael.swartzendruber@nortonrosefulbright.com

NORTON ROSE FULBRIGHT

Law around the world
nortonrosefulbright.com
From: Brian Dunne [mailto:bdunne@bathaeedunne.com]
Sent: Saturday, April 11, 2020 10:06 PM
To: Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Williamson <awilliamson@piercebainbridge.com>; Andrew Wolinsky
<awolinsky@piercebainbridge.com>; Melissa Giger <mgiger@piercebainbridge.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Schmalzbach, Brian D.
<BSchmalzbach@mcguirewoods.com>; Hatch, Benjamin L. <BHatch@mcguirewoods.com>;
clydesiebman@siebman.com; elizabethforrest@siebman.com; Yavar Bathaee <yavar@bathaeedunne.com>; Edward
Grauman <egrauman@bathaeedunne.com>
Subject: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence


Counsel:

Please see the attached letter from Yavar Bathaee and Brian Dunne. Hope everyone is well.

Best,

Brian Dunne | Partner | Bathaee :: Dunne :: LLP | bdunne@bathaeedunne.com
633 West Fifth Street 26th Floor, Los Angeles CA 90071 | (213) 426‐2772 (Direct)
NOTICE: The information contained in this e‐mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney‐client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for delivering
it to the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in
error, please notify us immediately by e‐mail, and delete the original message.




CONFIDENTIALITY NOTICE: This email, including any attachments, is confidential and may be
privileged. If you are not the intended recipient please notify the sender immediately, and please delete it; you
should not copy it or use it for any purpose or disclose its contents to any other person. Norton Rose Fulbright
entities reserve the right to monitor all email communications through their networks.

Norton Rose Fulbright Australia, Norton Rose Fulbright LLP, Norton Rose Fulbright Canada LLP, Norton Rose
Fulbright South Africa Inc and Norton Rose Fulbright US LLP are separate legal entities and all of them are

                                                             6
       Case 4:19-cv-00507-ALM Document 80-3 Filed 04/27/20 Page 8 of 8 PageID #: 1198
members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright Verein helps coordinate the
activities of the members but does not itself provide legal services to clients. Details of each entity, with certain
regulatory information, are available at nortonrosefulbright.com.


This e‐mail from McGuireWoods may contain confidential or privileged information. If you are not the intended recipient, please
advise by return e‐mail and delete immediately without reading or forwarding to others.




                                                                 7
